internal_revenue_service number info release date cc psi 1-cor-112494-00 date uilc we are responding to correspondence requesting relief in order to establish as the effective year for your s_corporation_election the information submitted explains that your form_2553 submitted under revproc_97_48 was rejected by the ogden service_center although we are unable to respond to to your request as submitted this letter provides useful information relating to your request in revproc_97_48 the internal_revenue_service provides two situations under which it will automatically grant relief to taxpayers who meet certain eligibility requirements based on information provided to us it appears that you were notified about the form_2553 deficiency within six months of the date your return was filed for the taxable_year this timely notification by the service_center precludes you from eligibility under sec_4 d of rev_proc announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee and refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi b01 room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
